133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.ARKANSAS EMERGENCY TRANSPORT LLC, Plaintiff-Appellee,v.CITY OF TEXARKANA, Arkansas, Defendant,LIFENET, INC., Movant-Appellant.
No. 97-2423WA.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 10, 1997.Filed Dec. 17, 1997.

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Lifenet, Inc. appeals the district court's order denying Lifenet's motion for intervention.  Lifenet's appeal is nothing more than an extension of Lifenet's Johnny-come-lately attempt to intervene after Lifenet's litigation strategy to stay out of this case to bolster the City of Texarkana's argument that Arkansas Emergency Transport's complaint should be dismissed because Lifenet was a necessary party backfired when the district court resolved the issue of the City's liability in Arkansas Emergency Transport's favor.  We review the district court's ruling on the timeliness of a motion to intervene as a matter of right under a well-established standard, and we are satisfied the district court correctly applied the controlling law.  We thus affirm on the basis of the district court's ruling without further discussion.  See 8th Cir.  R. 47B.